Case 1:20-cv-01534-PAB-MEH Document 40 Filed 03/11/21 USDC Colorado Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                             Chief Judge Philip A. Brimmer

  Civil Action No. 20-cv-01534-PAB-MEH

  DONALD ROBINSON

        Plaintiff,

  v.

  THE CHARTER OAK FIRE INSURANCE COMPANY,

        Defendant.


                                           ORDER


        This matter is before the Court on defendant’s Motion to Bifurcate [Docket No.

  26]. The Court has jurisdiction pursuant to 28 U.S.C. § 1332.

        Plaintiff was injured in an automobile accident in which the other driver fled

  without providing insurance information. See Docket No. 5 at 1-2, ¶¶ 5-9. Plaintiff

  submitted an uninsured motorist claim to defendant, an insurance provider with whom

  plaintiff has an insurance policy. See id. at 2-3, ¶¶ 12-25. Over the course of the next

  few months, defendant made several payments of plaintiff’s medical expenses pursuant

  to State Farm Mutual Automobile Insurance Company v. Fisher, 418 P.3d 501 (Colo.

  2018). See Docket No. 26 at 4. On February 10, 2020, plaintiff asked defendant for an

  evaluation and settlement offer. Id. at 2. Defendant made an offer. Id. Plaintiff then

  demanded payment without accepting a settlement, which defendant nevertheless paid.

  Id. at 2-3. Plaintiff then notified defendant that he would undergo a functional capacity

  evaluation (“FCE”), the results of which were later sent to defendant. See id. at 3.
Case 1:20-cv-01534-PAB-MEH Document 40 Filed 03/11/21 USDC Colorado Page 2 of 5




  Based on the FCE, plaintiff requested that defendant pay the remainder of plaintiff’s

  policy limits. See id. Defendant claims that, before it had the opportunity to perform an

  expert review of plaintiff’s FCE, plaintiff filed suit. See id. at 3-4.

         Plaintiff brings three claims based on defendant’s non-payment of the policy

  limits: (1) common law breach of contract; (2) common law bad faith; and (3) statutory

  unreasonable delay or denial. See Docket No. 5 at 5-7. On July 13, 2020, defendant

  filed a motion to bifurcate. See Docket No. 26. Defendant argues that the breach of

  contract claim should be bifurcated from plaintiff’s claims for bad faith and statutory

  unreasonable delay or denial. See id. at 1.

         Federal Rule of Civil Procedure 42(b) allows a court to order separate trials on

  “one or more separate issues [or] claims” in a case “[f]or convenience, to avoid

  prejudice, or to expedite and economize.” Fed. R. Civ. P. 42(b). Courts have “broad

  discretion in deciding whether to sever issues for trial.” Rowland v. United States, No.

  14-cv-00883-KLM-MEH, 2015 WL 4943955, at *2 (D. Colo. Aug. 20, 2015) (quoting

  Green Constr. Co. v. Kan. Power & Light Co., 1 F.3d 1005, 1011 (10th Cir. 1993)).

  Bifurcation is not an abuse of discretion where the interests of convenience, avoiding

  prejudice, and promoting expedition and economy “favor separation of issues and the

  issues are clearly separable.” Angelo v. Armstrong World Indus., Inc., 11 F.3d 957, 964

  (10th Cir. 1993). In contrast, a court should not bif urcate a trial if it would be “unfair or

  prejudicial to a party.” Id. “[T]he party seeking bifurcation has the burden of showing

  that separate trials are proper in light of the general principle that a single trial tends to

  lessen [] delay, expense[,] and inconvenience.” Smith v. BNSF Ry. Co., No. 17-cv-

  00977-KMT, 2019 WL 5063468, at *2 (D. Colo. Oct. 8, 2019) (citation om itted).

                                                  2
Case 1:20-cv-01534-PAB-MEH Document 40 Filed 03/11/21 USDC Colorado Page 3 of 5




         Defendant argues that: (1) the breach of contract claim is separate from the bad

  faith and statutory claim; (2) discovery and evidence regarding the bad faith and

  statutory claims is prejudicial to defendant’s defense of the breach of contract claim; (3)

  it is more efficient to address the breach of contract claim first; and (4) plaintiff’s bad

  faith and statutory claims lack merit and so they should not be allowed to proceed until

  resolution of the breach of contract claim. See Docket No. 26 at 6-14. The Court is not

  persuaded.

         First, the Court finds that the breach of contract claim and the bad faith claims

  are intertwined. Much of the information that defendant argues is separate is the same

  information that is needed for answering the question of whether plaintiff is entitled to

  more than he was already paid under his theory of breach of contract. For example,

  resolving the breach of contract claim will require determining the “existence of

  insurance” as well as the “type and amount of coverage” and “damage assessments,”

  which defendant argues are only relevant to the statutory claim and the bad faith claim.

  See Docket No. 26 at 6-7. Without this information, it is unclear how plaintiff could

  prove that he is entitled to more than what defendant has already paid. While

  defendant is correct that the breach of contract claim is distinct, see id. at 7, that does

  not necessarily mean that the evidence and information relied on for both claims are

  distinct. See Salazar v. State Farm Mut. Auto. Ins. Co., 148 P.3d 278, 281 (Colo. App.

  2006) (“[A]lthough the two claims present[] different legal theories, one sounding in

  contract and the other in tort, they [seek] redress for essentially the same wrong.”).

  Although some discovery and evidence may not overlap, the core of each claim does.

  That is, “the circumstances of the accident, the particulars of the insurance policy, and

                                                 3
Case 1:20-cv-01534-PAB-MEH Document 40 Filed 03/11/21 USDC Colorado Page 4 of 5




  [defendant’s] conduct” are relevant to each.1 See Baros v. Sentry Ins., No. 11-cv-

  02487-LTB-KLM, 2012 WL 846706, at *2 (D. Colo. Mar. 12, 2012). As a result, the

  Court finds that the issues are not clearly separable.

         Second, regarding prejudice as a result of evidence of bad faith and defendant’s

  settlement offers, defendant’s concerns are “overstated.” See Anderson, 2018 WL

  10609649, at *3. Any potential prejudice regarding either bad faith or settlement can be

  mitigated by proper jury instructions. See id. “Juries are presumed to follow such

  instructions [and] this case should be no exception.” See id.

         Third, the Court finds that judicial economy is not best served by addressing the

  breach of contract claim separately. Defendant argues that, if the breach of contract

  claim is resolved in its favor, there will be no need to resolve plaintiff’s other claims

  because they will fail as a matter of law. See Docket No. 26 at 10. However,

  defendant fails to address what happens if the claims were bifurcated and plaintiff

  succeeded on his claim for breach of contract. In that situation, “the parties would need

  to ‘start from scratch’ . . . [and] two trials would be required from the same nucleus of

  facts.” See Anderson, 2018 WL 10609649, at *3; see also Hill, 2017 WL 6945040, at

  *2. At best, this possibility makes this factor neutral and, at worst, it results in serious

  delay to the resolution of plaintiff’s claims.


         1
         The Court notes that defendant fails to cite a single District of Colorado case
  where these issues were considered clearly separable for purposes of Rule 42. On the
  contrary, bifurcation in these cases is “generally disfavored in this District” and
  frequently denied. See Bonham v. Geico Cas. Co., No. 15-cv-02109-MEH, 2016 WL
  26513, at *2 (D. Colo. Jan. 4, 2016); see also Anderson v. Am. Nat. Prop. & Cas. Co.,
  No. 17-cv-03016-REB-KMT, 2018 WL 10609649, at *2 (D. Colo. Feb. 8, 2018); Hill v.
  Amica Mut. Ins. Co., No. 16-cv-02930-RM-MEH, 2017 WL 6945040, at *2 (D. Colo. July
  25, 2017).
                                               4
Case 1:20-cv-01534-PAB-MEH Document 40 Filed 03/11/21 USDC Colorado Page 5 of 5




        For the foregoing reasons, it is

        ORDERED that defendant’s Motion to Bifurcate [Docket No. 26] is DENIED.



        DATE March 11, 2021.


                                           BY THE COURT:


                                           PHILIP A. BRIMMER
                                           Chief United States District Judge




                                             5
